DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 10,999,118 B2) in view of Moon et al. (US 2020/0344034 A1), and further in view of Zhang et al. (US 2015/0350928 A1).

Regarding claim 1, Park discloses a method, comprising: obtaining location information (e.g. abstract; col. 4, lines 51-57; col. 1, line 49-col. 2, line 4; and so on), wherein the location information indicates an offset between a second location of a physical resource block (PRB) in a system common PRB grid and a first location in a synchronization signal block (col. 16, line 11-col. 17, line 12; col. 17, line 19-45; and etc.), the system common PRB grid having a first subcarrier spacing (col. 18, lines 19-35; and so on), wherein a value of the offset is M indicating an offset of M subcarriers between the first location and the second location, M is a value of a preset value set (col. 16, lines 40-52; col. 16, line 64-col. 17, line 3; col. 20, lines 23-29; col. 1, line 49-col. 2, line 4; and etc.); and sending the location information via a physical broadcast channel (abstract; col. 1, line 49-col. 2, line 4; and etc.).
Park doesn’t explicitly disclose the first location being a beginning subcarrier of the synchronization signal block and the first location overlapping with the PRB in the system common PRB grid, and the preset value set is {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23}.
Moon teaches the first location being a beginning subcarrier of the synchronization signal block (paragraph [0099]) and the first location overlapping with the PRB in the system common 
Moon doesn’t teach the preset value set is {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23}.
Zhang teaches the preset value set is {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23} (paragraph [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the first location being a beginning subcarrier of the synchronization signal block and the first location overlapping with the PRB in the system common PRB grid, and the preset value set is {0, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23} as taught by Moon and Zhang into Park in order to improve resource utilization, and increase efficiency and quality of service of the communication.
Regarding claims 7 and 15, the claims include features identical to the subject matter mentioned in the rejection to claim 1 above. The claims are mere reformulation of claim 1 in order to define the corresponding apparatus and non-transitory computer readable medium, and the rejection to claim 1 is applied hereto.
Regarding claim 2, 8 and 16, Park discloses wherein the first subcarrier spacing is 15 kHz (col. 18, lines 19-35; and so on).
Regarding claim 3, 9 and 17, Park discloses wherein the first subcarrier spacing is 30 kHz (col. 13, lines 23-38).
Regarding claim 4, 10 and 18, Park discloses wherein the second location is a boundary location or a central location of the PRB (col. 8, lines 11-39, 53-63; col. 17, lines 4-12; col. 18, lines 15-35; and etc.).
Regarding claim 5, 11 and 19, Park discloses wherein the PRB comprises twelve subcarriers (col. 13, lines 23-38).
Regarding claim 6, 12 and 20, Park discloses wherein the synchronization signal block comprises a primary synchronization signal, a secondary synchronization signal, and a physical broadcast channel (col. 4, line 60-col. 5, line 30; and so on).
Regarding claim 13, Park discloses wherein the apparatus is a chip (col. 25, lines 20-33).
Regarding claim 14, Park discloses wherein the apparatus is a network device (col. 3, lines 15-33).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Moon and Zhang, and further in view of Yeo et al. (US 2018/0227897 A1).
Regarding claim 21-23, as applied above, the modified communication of Park discloses location information of the physical broadcast channel. However, the modified communication of Park wherein the location information occupies 5 bits of the physical broadcast channel.
Yeo teaches the location information occupies 5 bits of the physical broadcast channel (paragraph [0122]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the location information occupies 5 bits of the physical broadcast channel as taught by Yeo into the modified communication of Park in order to reduce interference and dropping of information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461